Citation Nr: 1110327	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  03-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970, and died in July 2002.  The appellant is the Veteran's former wife, acting in her capacity as guardian of the Veteran's two children. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death, and her claim for DEA.  This case was previously before the Board in March 2005 and March 2008, and was remanded for additional development of the record and/or to ensure due process.  By decision dated July 2009, the Board denied the claim.  The appellant filed an appeal with the United States Court of Appeals for Veterans Claims (Court) which, by Order dated October 2010, granted a Joint Motion.  The case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling.

2.  The Veteran's death certificate lists the immediate cause of death as liver failure due to or as a consequence of liver transplantation and alcoholic cirrhosis.  Bacteremia with E. Coli was listed as a significant condition contributing to death but not resulting in the underlying cause.

3.  An autopsy reflects that the Veteran was immunosuppressed and suffered from sepsis and cytomegalovirus pneumonia, all of which contributed to his demise.

4. Hepatic failure was not manifested in service or for many years following the Veteran's separation from service, and there is no medical evidence or opinion linking the hepatic condition that caused the Veteran's death to his military service.

5.  The Veteran's service-connected PTSD did not cause or contribute substantially or materially to cause the Veteran's death.

6.  At the time of his death, the Veteran did not have a total disability deemed permanent in nature resulting from a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for an award of DEA benefits have not been met.  38 U.S.C.A. § 5113 (West 2002); 38 C.F.R. § 21.3041 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In January 2003, June 2005, and April 2008 letters, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection for the cause of death, and a claim for DEA, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The April 2008 letter advised the appellant of the Veteran's service connected disabilities and how to establish service connection for the cause of death based on service connected disabilities as well as disabilities not yet service connected.  The letter also advised the appellant of how the VA assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, the report of a VA examination, opinions from VA physicians, statements from a friend and relatives of the Veteran, and the appellant's testimony at a hearing before the undersigned.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      I.  Cause of death

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war, and cirrhosis of the liver becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For the service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

However, a disease incurred during active service will not be deemed to have been incurred in the line of duty if the disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause death or disability to the user.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), 3.301(d).  This does not preclude service connection for an alcohol abuse disability secondary to a service connected disability.  There must be clear medical evidence establishing that the alcohol abuse disability was indeed caused by a Veteran's primary service connected disability and that the alcohol abuse disability was not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368, 1381 (2001).

The Veteran died in July 2002.  The death certificate lists the immediate cause of death as liver failure due to or as a consequence of liver transplantation and alcoholic cirrhosis.  Bacteremia with E. Coli was listed as a significant condition contributing to death but not resulting in the underlying cause.  An autopsy was performed.  According to the autopsy report the Veteran was immunosuppressed and suffered from sepsis and cytomegalovirus pneumonia, all of which contributed to his demise.

On behalf of two of his children, the appellant, his former wife, asserts that the Veteran's death is related to service.  At the time of the Veteran's death service connection had been established for PTSD as a result of his experiences in the Republic of Vietnam.  It is contended that the Veteran's post-service alcohol consumption and drug usage is a result of his PTSD and that these behaviors led to cirrhosis and hepatitis C, which ultimately led to his death from liver failure.  The Veteran had also stated that he was exposed to blood and hepatitis during his service in Vietnam.  During his lifetime he described himself as a social drinker, denied heavy use of alcohol, and stated that he did almost no drinking in service.  He did admit to intravenous drug usage in the 1970s.

The Veteran's service treatment records do not show any psychiatric treatment during service, treatment for hepatitis or treatment for cirrhosis.  These records do show treatment for sexually transmitted diseases.

The Veteran was discharged in October 1970.  Approximately five years later, in May 1975, it was noted in a VA hospital discharge summary that the Veteran had a 4-year history of dependence on heroin.  It is also noted in that summary that a provisional diagnosis of non-icteric hepatitis B had been made.  There was no evidence of alcohol abuse and no psychiatric findings were reported.

In February 1996 the Veteran was diagnosed with hepatitis C and cirrhosis.  It was noted in September 1996 that the etiology of the liver disease was hepatitis C with an unclear contribution of ethanol.  Later medical records show diagnoses of alcohol induced cirrhosis.  The Veteran received two liver transplants in 1997.

Evaluations conducted for consideration of the liver transplants contain a history of drug use and occasional alcohol use.  He denied any treatment for alcohol abuse.  As noted, he had treatment in 1975 for drug use and reported other drug treatment in the 1970's and 1980's.  He reported some PTSD symptoms but had undergone no treatment for it since service.  On an evaluation in October 1996, both the Veteran and the appellant denied there was any alcohol problem of any kind.  Also on file are post-transplant records from the doctor's the appellant mentioned at the hearing before the undersigned.  They make reference to personal problems and to the worsening of the PTSD symptoms following the liver transplant surgery and the initial rejection of the first liver.  No reference is made to alcohol abuse in this records.

In June 1998, the Veteran told a psychologist that in the first 10 years after his service in Vietnam he had nightmares and intrusive thoughts of trauma in Vietnam, but then had no incidents for almost eighteen years.  The psychologist's assessment was that the Veteran appeared to be experiencing exacerbation of his combat PTSD symptoms as a result of his liver transplants and abandonment and rejection by his wife.

When seen for the Tennessee Disability Determination Services evaluation in October 1999, he reported that he was a "drug addict."  He gave a history of no drug use since the 1980's, and reported using primarily opiates.  He denied any history of heavy alcohol usage.

In January 2002, a VA registered nurse opined that the most likely cause of hepatitis C was the drug abuse that started while the Veteran was in Vietnam.  The Veteran's family members and former wife have submitted statements indicating that after the Veteran's service he had problems with drugs and alcohol.  In the words of his sister, the Veteran "came back from Vietnam addicted to alcohol and heroin."

A VA examination was conducted in December 2001.  He reported a history of drug use for which he had sought treatment, but did not report problems with or treatment for alcohol abuse.  He also reported that he had received no treatment for psychiatric disorders in the years since service.  The only records the examiner could find relating to substance abuse were for psychiatric impairment.

By rating action of January 2002, service connection was granted for PTSD with a 70 percent rating assigned as of August 1999.

In a January 2009 VHA opinion, E. S., M.D., discussed the pertinent medical records associated with the claims file, to include the post-service hospitalization records from March 1975 to May 1975 showing that the only lab abnormality in the discharge summary was SGOT (currently known as AST).  In regards to the 1975 post-service hospital record showing a provisional diagnosis of non-icteric hepatitis B, she stated that there was a possibility that the Veteran had Hepatitis C viral (HCV) infection; since this condition may be asymptomatic and has been associated with non-icteric hepatitis.  She also stated that most likely, the AST elevation was related to the Veteran's alcohol use, noting that records indicated that the Veteran was using alcohol in the early 1970s upon his return from Vietnam.  In regards to the risk factors for HCV infection, she noted that the Veteran had two; the strongest one being a history of injection drug use (IVDU) and the lowest probability was a history of exposure to bodily secretions.  She pointed out that per extensive pre-liver transplant assessments performed in 1996, the Veteran reported consistently that he did not start using IVDU/heroin until after he was discharged from the military.  She noted that this correlates with the 1975 hospital discharge summary which stated that the Veteran had a four year dependence on heroin.

In reviewing the Veteran's laboratory results from January 1996 to January 2000, Dr. S. concluded that the Veteran's cirrhosis was more compatible with chronic alcohol use.  She noted that there was inconsistency in the reporting of the Veteran's alcohol use in that he had stated that he began to drink regularly at age 23 and drank almost none during his military service, but during the November 2004 Board hearing, the appellant reported that the Veteran used alcohol all the time.  Alcohol use and being infected with HCV have been documented to accelerate fibrosis and is associated with higher morbidity.  When these two coexist, they appear to have a synergistic effect in the progression of chronic liver disease.  Dr. S. opined that there was a low probability that the Veteran acquired Hepatitis C during his active military service.  She also stated that the Veteran had "severe" PTSD and as a way to cope for this condition, he started using alcohol and then intravenous heroin.

In a March 2009 addendum, Dr. S. advised to disregard the word "severe" regarding the Veteran's PTSD, and correct with "moderate severity PTSD-combat related" as recorded in a December 2001 VA psychosocial examination report.  She specifically noted that her specialties are internal medicine and infectious diseases, not psychiatry.  In regard to a relationship of the Veteran's PTSD to drug and alcohol abuse, she noted findings of post-service intravenous drugs, heroin, and marijuana, as well as occasionally slipping "off the wagon" as reported by the Veteran in various records associated with the claims file and referred to Psychiatry medical article noting that depressive disorder, anxiety disorder, and substance abuse are two to four times more prevalent in patients with PTSD and that substance abuse is often due to the patients attempts to self-medicate.

In a February 2009 VHA opinion report, A-F M., M.D., a VA psychiatrist, discussed the relevant medical records regarding the Veteran's psychiatric history.  In pertinent part, he noted that a May 1975 record showed that when the Veteran was twenty seven years old, he reported a four-year history of heroin dependence.  In February 1996 the Veteran was diagnosed with hepatic encephalopathy.  In an October 1996 psychology evaluation, the Veteran denied any psychiatric or substance abuse history, and reported drinking three beers a week, with his last drink in December 1995.  Testing did not classify the Veteran as chemically dependent.  September 1997 records showed that the Veteran had hepatitis C and alcohol liver cirrhosis, which Dr. M. noted was the only place to list alcohol as a cause of the Veteran's liver cirrhosis.  June 1998 psychology records reflected that the Veteran had increased guilt "getting caught up in the killing and enjoy it."  An October 1999 Tennessee disability determination record revealed that the Veteran denied any history of heavy alcohol abuse.  Dr. M. noted that problems listed throughout the Veteran's medical records were PTSD, depression, liver complications, and hepatitis C.  Dr. M. referenced various medical articles noting alcohol abuse being a risk factor for PTSD and also co-morbidity.  Dr. M. opined that the Veteran had a mild case of PTSD as evidence by no psychiatric admission or follow up for PTSD problems.  He noted that the Veteran and the appellant denied any substance abuse or psychiatric problems and that during the Board hearing the appellant reported that the Veteran drank every day.  He opined that the probability is against any associated between PTSD and the Veteran's substance abuse.  In other words, there were no data in the Veteran's medical records to substantiate a cause-relationship between alcohol and PTSD in this case.

In a March 2009 addendum, Dr. M. stated that it was his professional opinion that there can be a strong relationship between PTSD and alcohol use disorders, i.e. dependence or abuse.  But, this relationship could not be found in this Veteran's medical records.  Further, the only mention of alcohol problems is by the appellant in her testimony to the Board, with no medical records to substantiate the allegation.

Initially, the Board finds with regard to hepatitis C, that the competent medical evidence consists of a VA physician's opinion that there is a low probability that the Veteran acquired Hepatitis C during his active military service.  Furthermore, the VA physician also determined that the highest risk factor for the Veteran's hepatitis C was his post-service IVDU.  However, even if the Board were to find that the Veteran incurred hepatitis C in service due to intravenous drug abuse, service connection for hepatitis C cannot be established for this disease because the abuse of an illicit drug, such as heroin, constitutes willful misconduct in this instance, and when a disease or injury is incurred as the result of the Veteran's own willful misconduct, service connection cannot be granted.  See 38 C.F.R. § 3.301(d) (2010).

As noted above, the appellant contends that the Veteran's post-service alcohol consumption and drug usage are result of his PTSD.  The Board notes that there are two VHA medical opinions, by Dr. S. and Dr. M. that address whether the Veteran's post-service drug usage and alcohol consumption were secondary to his PTSD.

In this regard, Dr. S. cited to a December 2001 VA examination report noting that the Veteran had moderate severity PTSD-combat related and then opined that as a way to cope for this condition, the Veteran started using alcohol and intravenous heroin.  However, this opinion is in direct opposition to Dr. S.'s specific finding that there was inconsistency about the Veteran's alcohol use, noting that the Veteran had actually reported drinking only on weekends after service and in October 1996 that he had not drank much over the past few years.  In fact, the only person to specifically assert that the Veteran used alcohol all the time is the appellant.  Furthermore, Dr. S. points out that her specialty is internal medicine and infectious diseases, not psychiatry.  Thus, to support her opinion she references a medical article finding substance abuses is more prevalent in patients with PTSD due to attempts to self-medicate.  However, she does not independently discuss the specific facts found in the medical evidence pertaining to the Veteran, as opposed to a general medical conclusion provided by a medical article.

In contrast, the Board finds most probative the opinion provided by Dr. M., a VA psychiatrist.  Initially, Dr. M. determined that the only indication that the Veteran had alcohol problems was by the appellant, but that there were no medical records, to include any reports provided by the Veteran, to substantiate such a finding.  He also concluded that based on the medical evidence associated with the claims file, the Veteran's PTSD symptoms were mild and explained that such was finding was evidenced by no psychiatric admission or follow up for PTSD problems.  Significantly, while Dr. M. concluded that there is a strong relationship between PTSD and alcohol use disorders, in general, citing to specific medical literature to support such conclusion, he opined that in regards to the specific facts of this case, there was no such relationship found in this Veteran's medical records.  The Board finds that the rationale underlying Dr. M.'s opinions are reasonable and supported by the objective evidence of record and apparent consideration of sound medical principles.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition to the medical evidence, in adjudicating this claim, the Board has considered the appellant's written assertions, to include those advanced by her representative, on her behalf; however, none of this evidence provides a basis for allowance of the claim.  As to the appellant's statements regarding the Veteran's consumption of alcohol, and her conviction such use was related to PTSD and ultimately resulted in his death, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The appellant is clearly competent to provide evidence concerning the extent of the Veteran's drinking.  The fact remains, however, that she has provided conflicting statements on this matter and, therefore, she is not credible.  Furthermore, the other lay statements submitted are inconsistent with the other evidence on file, which shows while the Veteran had some problem with drugs in the years after service, he is not shown in the clinical records to have any alcohol problems.  This was specifically denied by the Veteran and the appellant on numerous occasions prior to his death.  The statements offered in support of a claim for VA benefits, in the face of the evidentiary records are found not credible.

The Board notes that during a VA psychosocial evaluation in October 1996, the Veteran described his history of alcohol use.  He acknowledged that he drank some when he was discharged from service.  Both he and the appellant claimed the Veteran absolutely did not have an alcohol problem of any kind.  The report notes the examiner later learned the Veteran previously told two doctors he might have had a slight problem drinking, but the appellant spoke up and denied this.  The record documents that prior to her claim for service connection for the cause of the Veteran's death, the appellant denied he was a heavy drinker.  Further, the Veteran denied such excess use in the years after the transplant.  Thus, it is not credible for her to now assert in conjunction with a claim for monetary benefits that the Veteran essentially drank constantly.  The Board therefore finds her current statements regarding the Veteran's alcohol use are not credible.  The Board also finds that her statements are of less probative value than those of opinions of the VA physician.

The appellant has indicated that a VA doctor told her there was a relationship and that he used the alcohol for self treatment of the PTSD.  This is not indicated in the records from Dr. A., in the file.  Moreover, the evidence shows that the Veteran began having liver problems years before he was found to have PTSD.  During those years there were findings of no psychiatric complaints and no findings recorded.  Again, the clinical evidence fails to reveal that there was alcohol abuse that was attributed to the PTSD.

Under these circumstances, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the competent, probative evidence weighs against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      II. Dependents' Educational Assistance under Chapter 35

For the purposes of survivors' and dependents' educational assistance under Chapter 35, Title 38, United States Code, the child, spouse, or surviving spouse of a Veteran will have basic eligibility if certain conditions are met, including that he died in service, a permanent and total service- connected disability was in existence at the date of the Veteran's death, or that the Veteran died as a result of a service-connected disability.  38 U.S.C.A. § 3500, 3501(a)(1), 3510; 38 C.F.R. §§ 3.807(a), 21.3020.

In this case, the Veteran did not die in service, nor did he have a permanent total service connected disability at the time of his death, and service connection for the cause of his death has not been demonstrated, that is, he did not die due to service-connected disability.

In cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Entitlement to DEA under Chapter 35, accordingly, is denied as a matter of law.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is denied.

Dependents' Educational Assistance benefits pursuant to the provisions of Chapter 35, Title 38, United States Code are denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


